 

 

 

IN THE UNITED STATES DISTRICT COURT uN 27 2021
FOR THE DISTRICT OF DELAWARE ;

 

 

 

 

[FULLISL)

NY

US DISTRICT COURT
DISTRICT OF DELAWARE

 

SIMON TUSHA,
J.T.
Plaintiff,
Vv Civil No. 1:21-cv-00494-RGA

PEDIATRIC ASSOCIATES, P.A.,
ANN M. MASCIANTONIO, M.D.,
Defendants.

PLAINTIFF'S REPLY TO DEFENDANT'S OPPOSITION TO REQUEST
FOR APPOINTMENT OF GUARDIAN AD LITEM TO REPRESENT J.T.

Simon Tusha, Plaintiff, pro se, hereby replies to the Defendant's
Opposition to his request for the Court to appoint a guardian ad litem to
represent his minor child, J.T.. For the following reasons, it is respectfully
submitted that Defendant's requests be denied.
1. Plaintiff Tusha has brought an action not only on behalf of his child,
but on his own behalf and therefore has a right to represent himself pro se.
2. After a thorough review of the relevant law and case law cited by the

Defendants regarding a parent being unable to represent his/her child in federal

 
court, Plaintiff concedes this issue but disagrees that the Court cannot appoint a
guardian litem; "Rule 17(c) flows from the general duty of the court to protect the
interests of" minors and those who are incompetent “in cases before the court."
Garrick v Weaver, 888 F.2d 687, 693 (10th Cir. 1989) (citing Dacanay v Mendoza,
573 F.2d 1075, 1079 (9th Cir. 1978)). A minor whose parent is unrepresented may
be represented by a guardian ad litem. Fed. R. Civ. P. 17(c)(2). "The Court must
appoint a guardian ad litem...to protect {2018 U.S. App. LEXIS 9} a minor...who is
unrepresented in an action." id. The responsibility for determining whether a
situation warrants appointment of a guardian ad litem "appears generally {736
Fed. Appx. 313} to be left to the discretion of the district courts." Powell {736 Fed.
Appx. 314} v Simmons 680 F.3d 301, 303 (3rd Cir. 2012).

3. Contrary to defense counsel's assertions, Plaintiff does not seek to
proceed in forma pauperis in this matter and has not retained counsel because he
is fully capable of representing himself. Plaintiff seeks the Court to invoke its
discretionary power to appoint a guardian ad litem to represent J.T.’s interests in
this litigation not for financial reasons, but because that is what the law states is
proper. Should the Court decline to appoint a guardian ad litem, it is hereby
requested that Plaintiff be granted time in which to locate and retain counsel to

represent J.T.'s interests.
Respectfully submitted,

 

Simon Tusha, Plaintiff, pro se
1060 Hidden Moss Drive

Cockeysville, Maryland 21030
CERTIFICATE OF SERVICE

 

|, Simon Tusha, hereby certify that | have placed a true and correct copy of
this document in the U.S. Mail, postage pre-paid, to be served upon the following

parties listed below:

ECKERT SEAMANS CHERIN & MORRIS JAMES LLP

MELLOTT, LLC Joshua H. Meyeroff (#5040)
Colleen D. Shields, Esq. (No. 3138) Phillip M. Casale (#5727)
Alexandra D. Rogin, Esq. (No. 6197) 500 Delaware Avenue, Suite 1500
222 Delaware Avenue, 7th Floor P.O. Box 2306

Wilmington, DE 19801 Wilmington, DE 19899-2306
Telephone: (302) 574-7400 (302) 888-6901

Fax: (302) 574-7401 Attorneys for Defendant

Counsel for Defendants Ann M. Masciantonio, M.D

 

Z—

Simon Tusha Pro Se
 
 

PRESS FIRMLY TO SEAL

 

PRES:

_
raccriente

 

 

 

muni 7,

19801

 

35

R2305H126863-14

 

   

US. DIST
DISTRICT

 

=<NVELOPE

JNE RATE @ ANY WEIGHT

sess

To schedule free Package

scan the QR code.

 

USPS.COM/PICKUP

    

 

| By enitepstares PRIORI TS
POSTAL SERVICEs> | -ypRESS®

   

CUSTOMER USE ONLY

FROM: tease paw prone (YQ) folie
Swed “A Toth AL

[060 (Ac Ide Necs OR

  
 

 

 
 
 

 

l

  
  

 
 

 

NDS mae sel eee steer]
USPS* Corporate Acct. No.

   

Federal Agency Acct. No. or Postal Service™ Acct. No,

MM

Ed 391 102 82? US

 

  
  

 

Doro

 

Seas

   

Postage

+ £).35

 

 

 

   

tha:

Delivery Options

C1 No Saturday Delivery (delivered next business day)

2 sundayHoliday Delivery Required (additional fee, where available")

(0 10:20 AM Delivery Required (additional fee, where available")
*Relet to USPS.com® or local Post Office” for availability,

“Telefa pied (MMOD)

insurance Fi

COD Fee

$

 

 

Tin Acca id
Oa

 

FO: erases enon puone( Sey

Clee¥ of Ve Cou

SITY North Ki
Wilmw Aad

34+
VE

/- aa Pls $

10:30 AM Delivary Fea

Retum Receipt Fee | Live Animal

Transpattation Fee

$

 

Spec HandingiFrage

$

‘SuntayiHolicay Premium Fee

3

 

Weight pm Rate

tbs. ozs.

 

Total Posiage & Fees

Acceptance Employee fnitiats

 

   

» Sb 3S

eee SES cg

 

 

 

 

 

MN

PS10001000006

 

 

 

 

 

 

 

 

 

 

 

II

 

 

 

 

 

ih + 4 (US: ADORERSES OMLY} Dedvery Anempt (MMOD/TY}| Time Empioyee Signature
Lo £61. 31 cn
Oo = Orm

@ For pickup or USPS Tracking™, visit USPS.com or call 800-222-1811. Detvery Atternpt (MM/ODNY)) Time le | Employee Signature
@ $100.00 insurance Included. A a

&S PEEL FROM THIS CORNER
|

EP13F May 2020
OD: 12 1/2 x 91/2

 

 

LABEL 11-8, MARCH 2019

 

PSN 7690-02-000-9998

Ba

 

hee

 

7

|
UNITED STATES
POSTAL SERVICE,

 

This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail Express® shipments.

Misuses may be a violation of federal law. This package is not for resale. EP13F © U.S. Postal Service; May 2020; All rights reserved.
